GENMED HOLDING CORP. Rontgenlaan 27 2oetermeer The Netherlands, 2719 DX February 11, 2011 Filed via EDGAR Lyn Shenk, Branch Chief Division of Corporate Finance Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re:Genmed Holding Corp. File No. 000-26607 Form 10-K for the year ended December 31, 2009 Dear Ms. Shenk: On behalf of Genmed Holding Corp., Commission File Number 000-26607 (hereinafter "the Company"),I Randy Hibma the CFO, hereby inaccordance with your letter dated December 29, 2010, state as follows: ●Form 10-K for the Fiscal Year Ended December 31, 2009 Item 7. Management's Discussion and Analysis of Financial Conditions and Results of Opeartions. Liquidity and Capital Resources. In our future filings, if these agreements are in writing and are material, we will file them as exhibits to our Form 10-K. Cash Flows. In our future filings we will disclose the loans in our related party transactions. Financial Statements and Supplementary Data. Note G. Impairment of Medical Registration Rights. Our auditorsrequested us to revalue the assets, the Medical Registration Rights, by a professional specialized valuating Company. For this purpose we have hired Chartered Capital Advisors, Inc, to do the (re)valuation. For your information and review we have included the full Appraisal Report. Item 9A Controls and Procedures Evaluation of Disclosure Controls and Procedures. We will review all future filings for managements conclusion in regard to the company's disclosure controls Item 9A. Controls and Procedures Evaluation of Disclosure Controls and Procedures In our future filings we will so disclose. Item 9A(T) Controls and Procedures Management Annual Report on Internal Control over Financial Reporting. In our future filings we will so disclose. Directors, Executive Officers, Promoters and Corporate Governance 7. In our future filings we will so disclose. Item 11. Executive Compensation. In our future filings we will so disclose. Item 15. Exhibits, Financial Statementr Schedules. In our future filings we will so disclose. Signature. In our future filings we willdo so. Exhibits 31.1 and 31.2 In our future filings we willdo so. General. 12 through 16. In our future filings we willdo so. In addition, please be informed that: ●The Company is responsible for the adequacy and accuracy of the disclosures in the filing; ● Staff comments or changes todisclosure in response to staff comments do not foreclosure the Commission from taking any action with respect to the filing; and ● The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions please feel free to call me. Thank you. Sincerely, /s/ Randy Hibma Randy Hibma Chief Financial Officer
